DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2, 8, and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Species A2, Species B1, Species C1-C3, and Species D1 and D3-D4, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/04/2021.
Applicant's election with traverse of Group I, Species A1, Species B2, Species C4, and Species D2 in the reply filed on 06/04/2021 is acknowledged.  The traversal is on the ground(s) that component 13 of Majumdar is not equivalent to an air barrier layer, and in particular Applicant argues that Majumdar does not appear to provide properties or exemplary compositions for optional barrier layer 13.  Applicant argues that component 13 is either a component of the carcass or a component of the innerliner, and points to the figures wherein both component 13 and carcass ply 17 have the same sort of solid white shading versus the angled black and white shading of innerliner rubber layer 22. Applicant also argues that there is nothing within Majumdar that would allow optional barrier layer 13 to be reasonably interpreted as the present claimed air barrier composition or layer. Applicant further argues the Species with traverse and alleges that Majumdar at least does not add an air barrier composition to a cured tire. the claims do not further require a composition or structure to the air barrier layer. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the rubber barrier layer disclosed by Majumdar would also be capable of functioning as an air barrier layer at least to some extent. Moreover, just because the coloring/shading of the components may be similar in the figures does not necessarily mean that the rubber barrier layer is a part of the carcass. Majumdar discloses that they are two separate components within the tire ([0022]). Furthermore, even if the barrier layer was a component of the carcass or innerliner, it would still also be a composition and layer itself that exists within the tire.
The examiner further notes that modified Boon discloses all of the claim limitations, as discussed below, and thus the technical features are known in the prior art as evidenced by the prior art rejection below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 3-7 are indefinite by dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) and Farber et al. (US 4,064,922).

Regarding claims 1 and 3-5, Boon discloses a method of preparing a tire, the method comprising steps of: (i) providing a cured tire, the cured tire including a first bead (Fig. 1: 16), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 16) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 18) disposed interior to the carcass layer (Fig. 1: 14) (Col. 3 lines 60-68); and (iii) directly applying an air barrier coating (i.e. composition) (Figs. 1-2: 20) to at least a portion of the innerliner (Figs. 1-2: 18) of the cured tire.

Farber teaches a method of preparing a tire with self-sealing properties, the method comprising steps of: (i) providing a cured tire (Fig. 1: 10) (Col. 5 lines 66-68; Col. 6 lines 1-6), the cured tire including a first bead (Fig. 1: 15), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 15) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 17) disposed interior to the carcass layer (Fig. 1: 14) (Col. 6 lines 1-6); and (ii) applying a sealant composition (Fig. 1: 18) to at least a portion of the innerliner (Fig. 1: 17) of the cured tire (Col. 6 lines 6-9, 26-68; Col. 7 lines 1-2). Puncture sealing tubeless tires have previously been proposed, containing, in the area of the tire normally most subject to punctures (that is, the undertread or the area extending across the crown of the tire at least from one shoulder to the other), a layer of sealant composition which has plastic and adhesive qualities such that the composition tends to stick to a puncturing object, and, when the puncturing object is withdrawn, tends to flow into the opening or puncture, forming a plug which seals the opening against loss of air from the tires (Col. 1 lines 30-39). In other words, it is generally known in the tire art to provide sealant layers in tires to provide protection against punctures in the crown region. Farber provides a sealant layer for this conventional purpose that is improved in its rigidity and strength, as well as its adhesion and conformability that is necessary in a puncture sealant (Col. 2 lines 42-50). Farber further teaches the sealant composition (Figs. 2-3: 18) comprises a flowable composition (Figs. 2-3: see how 18 flows out of puncture left by nail 19) that seals a puncture (Figs. 2-3: see where nail 19 punctures tire) to the carcass layer (Figs. 2-3: 14) (Col. 6 lines 10-18). Moreover, the sealant layer may include ethylene-propylene-diene rubber (i.e. EPDM) (Col. 3 lines 3-12, 16-19, 29-36, 46-49, 51-55). As discussed above, Boon discloses that the innerliner has an air barrier coating. Thus, applying a sealant composition as taught by Farber to the innerliner surface of Boon would necessarily include applying it to the air barrier coating, 
Accordingly, modified Boon necessarily discloses that step (iii) occurs prior to step (ii), the air barrier composition thereby forming an air barrier layer, because Boon discloses providing the cured tire with an air barrier coating on the innerliner, and Farber teaches providing a sealant layer onto a cured tire. Thus, the sealant layer must be provided onto the cured air barrier layer of the cured tire. Moreover, modified Boon also necessarily discloses a method of preparing a tire with self-sealing properties as is discloses a tire comprising a sealant layer as discussed above. 

Regarding claim 6, Boon further discloses that the air barrier composition comprises a polymeric layer having low permeability to air (Col. 2 lines 53-68; Col. 4 lines 40-56). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) and Farber et al. (US 4,064,922) as applied to claim 1 above, and further in view of Tsou et al. (US 2008/0275187).

Regarding claim 7, Boon further discloses that the air barrier composition is elastomeric. However, modified Boon does not expressly recite that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.
Tsou teaches a low permeability thermoplastic elastomer composition with a preferred application as a tire innerliner and/or barrier film ([0011]), wherein the composition includes a two-phase 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.


/SEDEF E PAQUETTE/Examiner, Art Unit 1749